Citation Nr: 1016431	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-28 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.

2.  Entitlement to a compensable evaluation for generalized 
urticaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from an August 2005 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Cleveland, Ohio, which continued 
the Veteran's 20 percent disability evaluation for 
lumbosacral strain and his non-compensable evaluation for 
generalized urticaria.

In October 2006, the Veteran testified before a Decision 
Review Officer at the Cleveland RO.  A transcript of that 
proceeding has been associated with the claims file.

In October 2009, a Board video conference hearing was held 
before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of that proceeding has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran contends that his service-connected lumbosacral 
strain and generalized urticaria are more disabling than the 
current disability evaluations contemplate.  Specifically, he 
states that he continues to suffer from severe, daily low 
back pain and experiences welts, blackheads and cysts as a 
result of his skin disease.  See Board hearing transcript, 
October 2009.

Review of the claims folder reveals that the evidence of 
record is not sufficient upon which to base a decision.  In 
this regard, the Board notes that the evidence indicates that 
the Veteran has applied for disability benefits from the 
Social Security Administration ("SSA" or "Agency") for his 
low back disability.  However, it appears that, other than a 
February 2008 letter from the Agency regarding his 
preliminary medical eligibility for benefits and reference 
therein to pertinent medical records, there are no SSA 
records in the claims folder and no indication that any 
attempt to obtain such records was previously conducted.  In 
this regard, the Board has considered the holding of Tetro v. 
Gober, 14 Vet. App. 110 (2000) and other cases, in which the 
United States Court of Appeals for Veterans Claims has held 
that VA has the duty to request information and pertinent 
records from other federal agencies when on notice that such 
information exists.  The possibility that SSA records could 
contain evidence relevant to the claims cannot be foreclosed 
absent a review of those records.  Quartuccio v. Principi, 16 
Vet. App. 183, 188 (2002).  As such, the Board finds that an 
attempt to obtain these documents must be made.

In addition, the Board notes that the most recent treatment 
reports of record for the Veteran's lumbosacral strain are 
dated August 2009, and the most recent treatment reports for 
his generalized urticaria are dated July 2008.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in its possession, an attempt to obtain 
those reports must be made.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimants were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record.").  According to the 
Veteran's hearing testimony, he has been seen more recently 
for both disabilities at issue than the treatment records in 
the file reflect.  As records in the possession of VA are 
deemed to be constructively of record, they must be obtained.  
Id.     

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request all records, 
including all medical records, related to 
the Veteran's claim for disability 
benefits.  Associate any documentation 
received with the claims folder.  Any 
negative reply must be included in the 
claims folder.

2.  Obtain all available VA treatment 
records pertaining to the Veteran's 
service-connected lumbosacral strain since 
August 2009.  Any negative response must 
be specifically noted.

3.  Obtain all available VA treatment 
records pertaining to the Veteran's 
service-connected generalized urticaria 
since July 2008.  Any negative response 
must be specifically noted.

4.  After conducting the aforementioned 
development, the RO/AMC should review all 
SSA and VA treatment records received.  If 
any of these documents indicate a material 
worsening of the Veteran's service-
connected lumbosacral strain, the RO/AMC 
should schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of the condition.  
The claims folder must be provided to the 
examiner in conjunction with the 
examination and the examiner must note 
that pertinent documents in the complete 
claims folder were reviewed.  The examiner 
should elicit from the Veteran a complete 
history of his symptoms and treatment 
related to the condition and note that, in 
addition to the medical evidence, the 
Veteran's lay history has been considered.  
All tests and studies deemed necessary 
should be conducted, including range of 
motion testing.  The examiner must comment 
regarding all symptoms shown upon 
examination with consideration of painful 
motion, functional loss due to pain, 
additional disability due to flare-ups, 
loss of power, weakness, a lower threshold 
of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  
See 38 C.F.R. § 4.40, 4.45 and 4.46 
(2009).  If motion is specifically limited 
by pain, the examiner must specify at what 
degree such pain is noted to begin for all 
ranges of motion tested.  All findings 
must be accompanying by a complete 
rationale.

5.  The RO/AMC should review all SSA and 
VA treatment records received.  If any of 
these documents indicate a material 
worsening of the Veteran's service-
connected generalized urticaria, the 
RO/AMC should schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of the condition.  If 
at all possible, the RO/AMC should attempt 
to schedule the Veteran for an examination 
during an "active" stage or during an 
outbreak of his skin disorder.  The claims 
folder must be provided to the examiner in 
conjunction with the examination and the 
examiner must note that the complete 
claims folder has been reviewed.  The 
examiner should elicit from the Veteran a 
complete history of his symptoms and 
treatment related to the condition and 
note that, in addition to the medical 
evidence, the Veteran's lay history has 
been considered.  All tests and studies 
deemed necessary should be conducted.  The 
examiner must specifically note any 
current manifestations of the Veteran's 
generalized urticaria, including any 
abnormal pathology noted and whether cysts 
previously removed are manifestations of 
the service-connected disability.  The 
examiner should also note the maximum 
percentage of the Veteran's body that is 
covered with generalized urticaria.  The 
examiner should also state whether the 
Veteran has received constant or near-
constant systemic therapy, such as 
corticosteroids or other immunosuppressive 
drugs during the past 12-month period 
and/or whether no more than topical 
therapy was required during the past 12-
month period.  Any and all opinions must 
be accompanied by a complete rationale.

6.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

